DETAILED ACTION
	This is a First Action Final Office Action on the merits for application 17/663,471. 
Claims 1-19 are pending.
Claims 1-19 are examined.

Continuation Application
This is a continuation of applicant's earlier Application No. 16/424,213. All claims are drawn to the same invention claimed in the earlier application, see claims filed 09/24/2021, and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application, see non-final rejection filed on 10/29/2021. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities: line 15 of claim 1 defines “the spanning connection mechanism;” which appears to be an incomplete thought instead of positively defining the spanning connection mechanism and thus it is recommended to first introduce such a spanning connection mechanism before the mechanism is defined as for adjustably connecting the second lock component and the fourth arm as previously defined; line 3 of claim 8 defines “a first anchors” which is awkwardly written and recommended to define --a first anchor-- since only a single anchor is being defined; line 3 of claim 10 defines “includesa” which instead should define --includes a--; the last line of claim 15 defines “, .” when the comma should be removed for proper punctuation purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 defines “the second arm of the L-shaped third lock component,” which lacks antecedent basis and renders the claimed invention indefinite since the third lock component is only defined as comprising of third and fourth arms and not a second arm. For examining purposes and in light of the specification and drawings, the second arm is considered to define the fourth arm of the third lock component.
Claims 13 and 19 each define the fourth lock component includes a pin lock, which renders the claimed invention indefinite since the independent claims from which claims 13 and 19 depend from already define a second anchor that is to securely connect the fourth lock component and second section to one another and thus one of ordinary skill in the art would not know whether a separate pin lock, in addition to the second anchor are required, which is not disclosed in the present invention, or whether such a pin lock forms such a second anchor. For examining purposes and in light of the specification and drawings, such a pin lock is considered to form the second anchor as defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 9, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corvese (U.S. Patent 4,141,524).
Regarding claim 8, Corvese discloses a lock mechanism for securing an apparatus (see figure 1), the lock mechanism comprising:
first (the component comprising of elements #14 and #18), second (the component comprising of elements #20 and #16), third (#40), and fourth (#48) lock components;
a first anchor (M) for securing a first section of the apparatus to the first lock component (the mattress M is configured to secure the bed frame first section to the first component);
a second anchor (one of the screws that attaches element #54 to the fourth component of figure 2) for securing a second section (T) of the apparatus to the fourth lock component (see figures 2 and 1);
a first rotatable connection mechanism (#24) for rotatably connecting the first and second lock components (see figure 2);
a second rotatable connection mechanism (#24b) for rotatably connecting the third and fourth lock components (see figure 2);
a third rotatable connection mechanism (one of the other screws used to attach the element #54 to the fourth component) for rotatably connecting the fourth lock component and the second apparatus section (see figure 2, where the second anchor screw can be removed and the third rotatable connection screw can be loosened so as to allow rotation between such elements);
an adjustable spanning connection mechanism (#24a) for connecting the second and third lock components and changing a distance between the second and third lock components (see figure 2, where a distance between the free end of the second lock component and the third lock component can be changed with such a connection #24a),
wherein the lock mechanism attaches to the apparatus by securing the first and second anchors to the first and second apparatus sections (see figure 1),
wherein the lock mechanism is manipulated into a plurality of mechanism positions (see figures 1 and 2, where the slots allow for such movement and manipulation) by movement of at least one of the first, second third, and fourth lock components relative to an adjacent lock component (see figures 1 and 2, where the slots allow for such movement and manipulation),
wherein the lock mechanism is secured into any of the plurality of mechanism positions by securing the first rotatable connection mechanism, the second rotatable connection mechanism, and the spanning connection mechanism (see figures 1 and 2, where the slots allow for such movement and manipulation and the connection mechanisms allow for securing into such a plurality of positions),
wherein, when the lock mechanism is attached to the apparatus, the apparatus is manipulated into a plurality of apparatus positions by unlocking and moving at least one of the first, second, third, fourth lock components with respect to the adjacent lock component (see figures 1 and 2, where the slots allow for such movement and manipulation), and
wherein, the apparatus is secured into any of a plurality of apparatus positions by securing the first rotatable connection mechanism, the second rotatable connection mechanism, and the spanning connection mechanism (see figures 1 and 2, where the slots allow for such movement and manipulation and the connection mechanisms allow for securing into such a plurality of positions).
Regarding claim 9, Corvese discloses each of the second and third lock components comprises an L-shaped structure including first (#18 and #42, respectively) and second (#16 and #44, respectively) arms, the second lock component includes one arm (#16) that faces the third lock component and attaches to the spanning connection mechanism (see figure 2), and wherein the third lock component includes one arm (#44) that faces the second lock component and attaches to the spanning connection mechanism (see figure 2).
Regarding claim 12, Corvese discloses the spanning connection mechanism adjusts a tension and a distance between the second lock component and the third lock component (the threaded shaft and wing nut of mechanism #24a allows for an adjustment of tension and distance between such lock components).
Regarding claim 13, Corvese discloses the fourth lock component includes a pin lock for locking the fourth lock component to the second section of the apparatus (the bottom, second screw that attaches element #54 to the fourth component can be considered a pin lock since it comprises of a shaft that is inserted into aligning holes between such elements).
Regarding claim 15, Corvese discloses a lock mechanism for securing an apparatus, the lock mechanism comprising:
a first lock component (the component comprising of legs #20 and #14), the first lock component configured to engage a first section of the apparatus and including a first anchor for securely connecting to the first section of the apparatus (the mattress M can be considered the anchor which securely attaches the first lock component to the bed frame apparatus as depicted in figure 1);
an L-shaped second lock component (the component formed by legs #16 and #18) comprising a first arm (#18) for rotatably connecting to the first lock component (see figure 2) and a second arm (#16) for adjustably connecting to an L-shaped third lock component (the component formed by legs #42 and #44);
the L-shaped third lock component comprising a first arm (#44) for adjustably connecting to the L-shaped second lock component (see figure 2) and a second arm (#42) for rotatably connecting to a fourth lock component (#48); and
the fourth lock component comprising a bracket (#48), the bracket rotatably connecting to the L-shaped third lock component (see figure 2), rotatably connecting to a second section of the apparatus section (as depicted in figure 2, the second section T of the apparatus is to be connected to the fourth component #48 using element #54, where one of the two screws used to attach the element #54 to the fourth component #48 can be loosened and removed and thus allow rotation around the other screw, which can also be loosened, and thus allow for a rotatable connection as defined), and including a second anchor for securely connecting to the second section of the apparatus (the second screw of element #54 can be considered the second anchor as such a screw prevents rotation of element #54 with respect to the fourth component when both screws are present),
wherein, when the lock mechanism is attached to the apparatus to the apparatus, the lock mechanism is configured into a plurality of mechanism positions by moving at least one of the first lock component, the L-shaped second lock component, the L-shaped third lock component, and the fourth lock component with respect to each other (any one of the first through fourth components can be moved due to the slot connections between such elements and thus allow for a plurality of lock positions), and
wherein, when the lock mechanism is attached to the apparatus, the apparatus is positioned into a plurality of apparatus positions by moving at least one of the first lock component, the L-shaped second lock component, the L-shaped third lock component, and the fourth lock component with respect to each other (see figures 1 and 2, where the location of the apparatus second section T can be adjusted by moving at least one of the first through fourth lock components).
Regarding claim 16, Corvese discloses a first rotatable connection mechanism (#24) for rotatably connecting the first lock component and the L-shaped second lock component (see figure 2); a second rotatable connection mechanism (#24b) for rotatably connecting the L-shaped third lock component and the fourth lock component (see figure 2); a third rotatable connection mechanism (the top screw that attaches element #54 to the fourth component #48) for rotatably connecting the fourth lock component and the second section of the apparatus (see figure 2, where the bottom screw that attaches element #54 to the fourth component can be removed and thus allow rotation around the loosened top screw); and an adjustable spanning connection mechanism (#24a) for adjusting a distance between the L-shaped second lock component and the L-shaped third lock component (the mechanism #24a is configured to adjust a distance between the third lock component and the free end of the second component).
Regarding claim 19, Corvese discloses the fourth lock component includes a pin lock for locking the fourth lock component to the second section of the apparatus (the bottom, second screw that attaches element #54 to the fourth component can be considered a pin lock since it comprises of a shaft that is inserted into aligning holes between such elements).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hahn et al. (U.S. Patent 5,111,546) or, in the alternative, under 35 U.S.C. 103 as obvious over Hahn et al. in view of Story et al. (U.S. Publication 2011/0047725).
Regarding claim 8, Hahn et al. disclose a lock mechanism for securing an apparatus (see figure 1), the lock mechanism comprising:
first (the vertically extending frame structure extend from base #12 which is connected to the left end of element #26 of figure 1), second (#26), third (#24), and fourth (#70) lock components;
a second anchor (#78) for securing a second section (#40) of the apparatus to the fourth lock component (see figures 2 and 4);
a first rotatable connection mechanism (the lower pin connection between the first and second lock components that allows rotation between them as depicted in figures 2 and 3);
a second rotatable connection mechanism (#24e) for rotatably connecting the third and fourth lock components (see figure 4);
a third rotatable connection (#68) mechanism for rotatably connecting the fourth lock component and the second apparatus section (see figures 2 and 5);
an adjustable spanning connection mechanism (#30) for connecting the second and third lock components and changing a distance between the second and third lock components (see figures 2 and 3),
wherein the lock mechanism attaches to the apparatus by securing the first and second anchors to the first and second apparatus sections (see figure 1),
wherein the lock mechanism is manipulated into a plurality of mechanism positions (see figures 2 and 3) by movement of at least one of the first, second third, and fourth lock components relative to an adjacent lock component (see figures 2 and 3),
wherein the lock mechanism is secured into any of the plurality of mechanism positions by securing the first rotatable connection mechanism, the second rotatable connection mechanism, and the spanning connection mechanism (as depicted in figures 2 and 3, the connection mechanisms are secured from moving by preventing further movement of the hydraulic elements #30 and #50 and thus fix the system in each specific position as needed),
wherein, when the lock mechanism is attached to the apparatus, the apparatus is manipulated into a plurality of apparatus positions by unlocking and moving at least one of the first, second, third, fourth lock components with respect to the adjacent lock component (see figures 2 and 3), and
wherein, the apparatus is secured into any of a plurality of apparatus positions by securing the first rotatable connection mechanism, the second rotatable connection mechanism, and the spanning connection mechanism (as depicted in figures 2 and 3, the connection mechanisms are secured from moving by preventing further movement of the hydraulic elements #30 and #50 and thus fix the system in each specific position as needed).
With respect to the first anchor, the frame #12 is considered constructed from metal and thus the first, vertically extending lock component of the frame that is attached to the rectangular base using a weld, which is considered the first anchor as defined. However, if the Examiner is considered to over broadly interpret Hahn et al. as comprising of a weld, it is highly well known in the art, as evidenced by Story et al. at paragraph 36, that such movable ramps are considered from metal materials that are attached to one another with welds and it would have been obvious to have welded the first lock component of Hahn et al. to the rectangular base #12, as taught in Story et al., for strength purposes. 
Regarding claim 10, Hahn et al. disclose, or in the alternative in view of Story et al. render obvious, the fourth lock component comprises a bracket (Hahn et al.; #70); the bracket includes a slot (Hahn et al.; #74) through which a portion of the third lock component can move (see figure 4 of Hahn et al., where the shaft of the connection at #24e can considered part of the third lock component), the third rotatable connection mechanism is proximate to a first end of the bracket (the top left end of figure 4 of Hahn et al.), and the second anchor is proximate to a second end of the bracket (the right bottom end of figures 4 and 2 of Hahn et al.).
Regarding claim 12, Hahn et al. disclose, or in the alternative in view of Story et al. render obvious, the spanning connection mechanism adjusts a tension and a distance between the second lock component and the third lock component (see figures 2 and 3 of Hahn et al., where the hydraulic element #30 comprises the spanning connection mechanism which is configured to adjust tension and distance between the ends of second and third components).

Claim Rejections - 35 USC § 103
Claims 10, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Corvese in view of Nicholas (U.S. Patent 3,627,244).
Regarding claim 10, Corvese discloses the claimed invention including the fourth lock component comprises of a bracket #48 with a rotatable connection mechanism (the top screw used to fix element #54 to the fourth component) at one end and a second anchor (the bottom screw used to fix element #54 to the fourth component) proximate a second end of the bracket except for the fourth lock component comprises of a bracket with a slot through which a portion of the third lock component can move. Such lock mechanisms are known to comprise of different fourth lock components in order to attach different types of apparatus sections to the end of the lock mechanism. Nicholas discloses that one end of the lock mechanism can instead comprise of a bottle holder #20 which is configured to be rotatably connected to a fourth lock component #50, which is then rotatably connected to a third lock component #15, a second component #14 and a first component #90, in connection order. Though the third lock component #15 is depicted as comprising of a clevis end #60 that is to comprise of a slot for receiving the fourth lock component therein, the end where the first and second lock components are rotatably attached to one another depict that the lock component can instead comprise of a flat end and the other component can comprise of the clevis, or turret #90, which is to engage and attach to the flat end of the lock component. See figure 3 of Nicholas. Furthermore, the fourth lock component #50 comprises of a rotatable connection #27 at one end thereof and a second anchor #40 proximate a second end thereof to attach to the second section #20 of the apparatus. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have provided the fourth lock component of Corvese with a bracket that includes a slot that is to receive the third lock component and comprises of a second anchor and third rotatably connection mechanism proximate opposite ends thereof, as taught in Nicholas, in order to allow a different section of the apparatus, such as a bottle, to be attached at the second end of the lock mechanism and also since it has been held that a mere reversal of the essential working parts (i.e. which lock component is to receive the other lock component in a slot thereof) of a device involves only routine skill in the art. In re Gazda, 219 USPQ 400 (CCPA 1955).
Regarding claim 14, Corvese discloses the claimed invention except for a wedge assembly for rotatably moving to engage a surface of the apparatus to secure the first anchor to the first lock component. However, it is highly well known in the art, as evidenced by Nicholas, that one end of such lock mechanisms can instead comprise of a wedge assembly #81 that is rotatably coupled at #91 to a first end of a first lock component in order to couple the first lock component to a first section of an apparatus. Such a wedge assembly comprises an anchor #82/83 that is used to secure the first lock to the first section of the apparatus. Therefore, it would have been obvious to have attached a wedge assembly, as taught in Nicholas, to the first lock component of Corvese in order to better strengthen the connection between the lock mechanism and apparatus to prevent movement between such elements during use.
Regarding claim 18, Corvese discloses the claimed invention except for a wedge assembly rotatably connected to the first lock component by an axis of rotation formed by the first lock component. However, it is highly well known in the art, as evidenced by Nicholas, that one end of such a lock mechanism can instead comprise of a wedge assembly #81 that is rotatably coupled at #91 to a first end of a first lock component in order to couple the first lock component to a first section of an apparatus. Such a wedge assembly comprises an anchor #82/83 that is used to secure the first lock to the first section of the apparatus. Therefore, it would have been obvious to have attached a wedge assembly, as taught in Nicholas, to the first lock component of Corvese in order to better strengthen the connection between the lock mechanism and apparatus to prevent movement between such elements during use.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, 11, and 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims  of prior U.S. Patent No. 11,358,507. This is a statutory double patenting rejection.
Claim 1 of the present application is a duplicate of claim 1 of U.S. Patent ‘507.
Claim 2 of the present application is a duplicate of claim 2 of U.S. Patent ‘507.
Claim 3 of the present application is a duplicate of claim 3 of U.S. Patent ‘507.
Claim 4 of the present application is a duplicate of claim 4 of U.S. Patent ‘507.
Claim 5 of the present application is a duplicate of claim 5 of U.S. Patent ‘507.
Claim 6 of the present application is a duplicate of claim 6 of U.S. Patent ‘507.
Claim 7 of the present application is a duplicate of claim 7 of U.S. Patent ‘507.
Claim 11 of the present application is a duplicate of claim 8 of U.S. Patent ‘507.
Claim 17 of the present application is a duplicate of claim 14 of U.S. Patent ‘507.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-10, 12-16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,358,507. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 8 of the present application is broader than claim 8 of U.S. Patent ‘507;
Claim 9 of the present application is broader than claim 9 of U.S. Patent ‘507;
Claim 10 of the present application is broader than claim 10 of U.S. Patent ‘507;
Claim 12 of the present application is broader than claim 11 of U.S. Patent ‘507;
Claim 13 of the present application is broader than claim 12 of U.S. Patent ‘507;
Claim 14 of the present application is broader than claim 13 of U.S. Patent ‘507;
Claim 15 of the present application is broader than claim 14 of U.S. Patent ‘507;
Claim 16 of the present application is broader than claim 15 of U.S. Patent ‘507;
Claim 18 of the present application is broader than claim 16 of U.S. Patent ‘507;
Claim 19 of the present application is broader than claim 17 of U.S. Patent ‘507.
Conclusion
This is a continuation of applicant's earlier Application No. 16/424,213.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635